         Case 1:18-cv-05075-LJL Document 177 Filed 08/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TOWN & COUNTRY LINEN CORP.; and
 TOWN & COUNTRY HOLDINGS, INC.,

                   Plaintiffs,

 v.                                               Civil Action No. 1:18-cv-05075-LJL

 INGENIOUS DESIGNS LLC; JOY
 MANGANO; and HSN, INC.,

                       Defendants.


                       PROPOSED ORDER GRANTING THE
                 WITHDRAWAL OF APPERANCE OF JASON P. GRIER

       In accordance with Local Civil Rule 1.4, and upon consideration of the annexed affidavit,

Jason P. Grier, of Baker & Hostetler LLP, is hereby withdrawn as counsel for Defendants

Ingenious Designs LLC, Joy Mangano, and HSN, Inc.



It is SO ORDERED this ___ day of _________, 2020.




Honorable Lewis J. Liman
United States District Judge
          Case 1:18-cv-05075-LJL Document 177 Filed 08/03/20 Page 2 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TOWN & COUNTRY LINEN CORP.; and
TOWN & COUNTRY HOLDINGS, INC.,

                  Plaintiffs,                     Civil Action No. 1: 18-cv-05075-LJL

V.                                                AFFIDAVIT OF JASON P. GRIER

INGENIOUS DESIGNS LLC; JOY                          GRANTED. The Clerk of Court is respectfully directed
MANGANO; and HSN, INC.,                             to amend the docket to reflect the withdrawal.
                                                    SO ORDERED. 8/3/2020.
                      Defendants.


STATE OF GEORGIA                 )
                                 ss:
COUNTY OF COBB                   )

       JASON P. GRIER, being duly sworn deposes and states:

       1. I am a partner with the law firm of Baker & Hostetler LLP, attorney for Defendants
           Ingenious Designs LLC, Joy Mangano and HSN, Inc. (collectively, "Defendants") in
           this action. I respectfully submit this Affidavit in support of the Proposed Order
           Granting the Withdrawal of Appearance of Jason P. Grier.

       2. Plaintiffs commenced this action on June 6, 2018. (Dkt. 6.) The parties have
           completed fact discovery and are currently conducting expert discovery, which closes
           on September 11, 2020. (Dkt. 172.)

       3. I am admitted pro hac vice to practice before this Court in this action, and
          respectfully request that my appearance in this action be withdrawn, as I am ending
          my association with Baker & Hostetler LLP on July 31, 2020.

       4. Baker & Hostetler LLP will continue to represent Defendants in this action through
          its attorneys Kevin W. Kirsch, Carrie Ann Longstaff, Jared A. Brandyberry, and
          Andrew E. Samuels, who are either admitted to practi before this Court or admitted
          pro hac vice in this action.



Sworn to before me this
31st day of July 2020
